Citation Nr: 1145300	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  07-19 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertensive heart disease with left ventricular hypertrophy.

3.  Entitlement to service connection for peripheral vascular disease of both lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from December 1973 to May 1980.  He also had additional periods of service in the Navy Reserves.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2006 rating decision, by the VA Regional Office (RO) in Nashville, Tennessee.


FINDINGS OF FACT

1.  The Board denied the Veteran's claim of service connection for hypertension, hypertensive vascular disease with left ventricular hypertrophy, and peripheral vascular disease of both lower extremities in October 2009.

2.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).

3.  The Veteran died in December 2010, while his appeal to the Court was pending.

4.  In July 2011, the Court dismissed the Veteran's appeal to the Court and vacated the Board's October 2009 decision; in October 2011, the Court issued its mandate.


CONCLUSION OF LAW

Because of the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of his claims.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008); 38 U.S.C.A. § 5121A (West Supp. 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that if a veteran appeals to the Court an adverse determination of the Board with regard to his entitlement to disability compensation benefits under chapter 11 of title 38 of the United States Code, then dies while the appeal is pending, the appropriate remedy is to vacate the Board's decision and dismiss the appeal before the Court.  See Landicho v. Brown, 7 Vet. App. 42, 54 (1994).  If the Court vacates the Board's decision in that situation, its action has the legal effect of nullifying the underlying adjudication by the agency of original jurisdiction (AOJ).  See Yoma v. Brown, 8 Vet. App. 298 (1995); Landicho, supra.  In such a situation, because there is no longer a viable underlying decision by the AOJ, the Board is without jurisdiction to take further action on the merits of the veteran's appeal.  See 38 U.S.C.A. § 7104(a) (West 2002); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 38 C.F.R. § 20.1302 (2011);.

In the present case, the record shows that the Board denied the Veteran's claims of entitlement to service connection for hypertension, hypertensive vascular disease with left ventricular hypertrophy, and peripheral vascular disease of both lower extremities in October 2009.  The Veteran appealed the Board's decision to the Court.  Unfortunately, however, he died in December 2010, while his appeal to the Court was pending.  In August 2011, noting that no motion for substitution had been received, the Court dismissed the Veteran's appeal to the Court and vacated the Board's October 2009 decision.  The Court issued its mandate in October 2011.

Under applicable law, outlined above, and in light of the Court's decision in this case, it is the Board's conclusion that it does not have jurisdiction to take further action on the merits of the Veteran's appeal.  Inasmuch as the Board's October 2009 decision has been vacated, and the underlying decision by the RO nullified, there is no legal basis upon which the Board may proceed.  The appeal must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).  In reaching this determination, the Board intimates no opinion as to the merits of this appeal or any derivative claim brought by a survivor of the appellant.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death, which, in this case, was December 10, 2010.  38 U.S.C.A. § 5121A (West Supp. 2011) (providing for substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title. . . ."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


